The petition in error with case-made attached was filed in this court on June 27, 1912, complaining of a judgment of the district court of Canadian county, rendered on March 2, 1912, against the plaintiffs in error for $1,705 and costs of suit.
The cause was assigned for submission on January 18, 1915.
No briefs have been filed by either party as required by rule 7 (38 Okla. vi, 137 P. ix) of this court, nor cause shown for such failure.
Following the settled practice, the appeal will be deemed to have been abandoned by the plaintiff in error and should be accordingly dismissed.
By the Court: It is so ordered.